Appeal from justices? court — insufficient statement of grounds.In an action before a justice of the peace, defendant put in a general denial but offered no evidence at the trial.In his notice of appeal, upon the law only, from a judgment in favor of the plaintiff,he specified as grounds of appeal: 1. That the judgment is against law and evidence. 3. That there was not sufficient evidence to support the judgment. 3. That the judgment'should have been in favor of the defendant and against the plaintiff for costs.Held, that the specifications were insufficient, and that the judgment should be affirmed, notwithstanding there may have been technical errors committed at the trial.Appeal from a judgment of the Oswego county court, affirming a judgment rendered by a justice of the peace.